Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 1980, which affirmed the decision of the Administrative Law Judge sustaining an initial determination of the Industrial Commissioner disqualifying claimant from benefits because she voluntarily left her employment without good cause, charging her with a recoverable overpayment of $1,666 in benefits, and holding that she willfully made false statements to obtain benefits by reason of which forfeiture of eight effective days was imposed. The record contains substantial evidence to support the finding that claimant left her position without good cause and, therefore, the board’s determination should be affirmed (Matter of Coriou [Ross], 53 AD2d 934; cf. Matter of Stark [Ross], 66 AD2d 942; Matter of Fried [Ross], 54 AD2d 521). Refusal of offered employment results in disqualification for benefits (Matter of Alexander [Chase Manhattan Bank, N. A—Ross], 59 AD2d 960). Failure to make full disclosure of a job refusal constitutes willful misrepresentation (cf. Matter of Tiano [Catherwood], 27 AD2d 879). The board determination is supported by substantial evidence and should not be disturbed. Decision affirmed, without costs. Mahoney, P. J., Sweeney, Casey, Yesawich, Jr., and Weiss, JJ., concur.